DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 04/02/2021 has been entered and fully considered. Claims 1, 5, 7-14 and 17-18 remain pending in the application, where Claims 1 and 14 have been amended. 

Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) and 103 rejections previously set forth in the final office action mailed on 2/02/2011. 

Allowable Subject Matter

3- Claims 1, 5, 7-14 and 17-18 are allowed. 

The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A measuring device and its corresponding method of use, comprising: 
an illuminating unit arranged to project an illuminating light beam on a surface of a target object so as to form an illuminated region on the surface, 
a first image sensor, a second image sensor, and focusing optics to form a focused spot on the first image sensor, and to form an image of the illuminated region on the second image sensor, 
wherein… the focusing optics is a telecentric system arranged to form the focused spot as an image of the waist, 
wherein the focusing optics are arranged to form the focused spot by focusing light from the waist reflected from the surface such that a detected position of the focused spot depends on a height of the surface with respect to a reference plane, 
wherein a normal of the first image sensor is inclined with respect to an optical axis of the focusing optics so that the focused spot formed on the first image sensor remains substantially sharp in a situation where the height of the surface is changed, 
wherein the device is configured to determine the height of the surface from the detected position of the focused spot in a situation where the surface is glossy and said waist is located above the target object, wherein the device is configured to determine the height of the surface from a detected position of the image of the illuminated region in a situation where the surface of the target object is diffusing.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Keranen, Crowther and Rorabaugh. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886